PER CURIAM.
| ] Granted. The judgment of the district court granting summary judgment in favor of plaintiffs on the issue of liability is reversed. Any determination of the applicability of res ipsa loquitur is premature until all evidence has been presented, at which time the district court can make a determination of whether it is appropriate to give an instruction which would allow the jury to infer the defendant’s negligence. See Linnear v. Centerpoint Energy Entex/Reliant, 06-3030 (La.9/5/07), 966 So.2d 36.